United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Coatesville, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 07-1492
Issued: November 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2007 appellant filed a timely appeal from a November 6, 2006 decision of the
Office of Workers’ Compensation Programs, adjudicating her claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
appeal.
ISSUE
The issue is whether appellant has more than a two percent impairment of her right hand.

FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated September 14, 2005, the Board
set aside a February 9, 2005 Office decision and remanded the case for further development of
the medical evidence. The history of the case is contained in the Board’s prior decision and is
incorporated herein by reference.
On December 13, 2005 the Office referred appellant, together with a statement of
accepted facts and a list of questions, to Dr. Robert Draper, a Board-certified orthopedic surgeon,
for an impairment rating of her right hand. The statement of accepted facts provided to
Dr. Draper failed to include the fact that the Office had accepted trigger finger of appellant’s
right little finger, in addition to her right ring finger.
In a December 29, 2005 report, Dr. Draper reviewed appellant’s medical history and
provided findings on physical examination. He diagnosed tenosynovitis of the right ring finger
and little finger, status post release of the right ring finger for trigger finger in 1988 and status
post release of the right little finger for trigger finger in 1989. Dr. Draper noted appellant’s
statement that the Office had accepted trigger finger of her right little finger, in addition to
trigger finger of her right ring finger “but I don’t have proof of that.” He stated:
“Examination of the right hand reveals that [appellant] has very well-healed
incisions over the hand involving the ring finger and the little finger of the right
hand…. Tinel’s sign is negative over the median and ulnar nerve of the right
wrist and right elbow. Normal light touch sensation is noted over the index finger
and the little finger of the right hand. The grip strength is +5/5 to the right hand.
There is triggering of the fingers today. There are nodules present over the flexor
tendons for the ring finger and the little finger which can be palpated in the palm
of the right hand without triggering.”
***
“I did not really find any loss of strength, atrophy, ankylosis or sensory changes at
all in the right hand. The subjective complaints were of discomfort in the right
hand.”
Dr. Draper found that appellant had a 10 percent permanent impairment of her right ring finger
or a 2 percent impairment of the right upper extremity, based on Table 16-29, (Digit Impairment
Due to Constrictive Tenosynovitis, (trigger fingers) at page 507 of the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.2 Dr. Draper
noted that appellant had less than a mild inconsistent triggering during active range of motion.
On March 16, 2006 Dr. Morley Slutsky, an Office medical adviser, reviewed Dr. Draper’s
1

See Docket No. 05-1388 (issued September 14, 2005). On August 22, 1988 appellant, then a 56-year-old
nursing assistant, sustained trigger finger of her right ring finger when she lifted a bag of laundry. She underwent a
trigger finger release of the right ring finger on December 13, 1988. The Office subsequently accepted trigger finger
of appellant’s right little finger.
2

A.M.A., Guides (5th ed. 2001).

2

December 29, 2005 report and agreed with his assessment that appellant had a two percent
impairment of her right hand.
By decision dated March 20, 2006, the Office denied appellant’s claim for an additional
schedule award. The Office stated that the December 29, 2005 report from Dr. Draper
established that appellant had no more than a two percent impairment of her right hand for which
she had previously received a schedule award.
On March 21, 2006 appellant requested an oral hearing that was held on July 31, 2006.
By decision dated November 6, 2006, the Office hearing representative affirmed the March 20,
2006 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5
It is well established that, in determining the amount of a schedule award for a member of
the body that sustained an employment-related permanent impairment, the percentage of
impairment should include those conditions accepted by the Office as job related and any
preexisting permanent impairment of the same member or function.6
ANALYSIS
Dr. Draper diagnosed tenosynovitis of appellant’s right ring and little fingers, status post
release of the right ring finger for trigger finger in 1988 and status post release of the right little
finger for trigger finger in 1989. He found that appellant had a 10 percent permanent impairment
of her right ring finger, or a 2 percent impairment of her right upper extremity, based on
Table 16-29 at page 507 of the A.M.A., Guides. Dr. Draper noted appellant’s statement that the
Office had accepted the condition of trigger finger of her right little finger, in addition to trigger
finger of her right ring finger but he stated, “I do n[o]t have proof of that.” The statement of
accepted facts provided to him failed to mention that the Office had accepted trigger finger of
appellant’s right little finger. The Board finds that Dr. Draper’s impairment rating of her right
hand is not based on a complete and accurate factual background. Because he did not consider
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

A.M.A., Guides (5th ed. 2001).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3(a)(3) (October 1990).

3

appellant’s trigger finger of her right little finger in his impairment rating his report is not
sufficient to establish the extent of her right hand impairment.
On remand the Office should refer appellant for an examination and evaluation of her
right hand permanent impairment, with reference to applicable sections of the A.M.A., Guides,
fifth edition. After such further development as it deems necessary, the Office should issue an
appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for a decision. The case will be remanded
for further development of the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 6, 2006 is set aside and the case remanded for further
action consistent with this decision.
Issued: November 6, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

